Case 2:21-cv-03075-JAK-JDE Document 23 Filed 08/05/21 Page 1 of 2 Page ID #:1289



   1

   2

   3

   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11
       HELDER HERRERA, individually            No. 2:21-cv-03075-JAK-JDE
       and on behalf of all others similarly
  12   situated,                               ORDER RE STIPULATION TO
                                               REMAND REMOVED ACTION
  13                                           (DKT. 22)
                    Plaintiff,
  14
             v.                                JS-6
  15

  16   IMPACT GROUP, LLC; and DOES
  17   1 through 20, inclusive,

  18                Defendants.
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 2:21-cv-03075-JAK-JDE Document 23 Filed 08/05/21 Page 2 of 2 Page ID #:1290



   1         Based on a review of the parties’ Stipulation to Remand Removed Action
   2   (the “Stipulation” (Dkt. 22)), sufficient good cause has been shown for the
   3   requested relief. Therefore, the Stipulation is APPROVED. The above-captioned
   4   civil action is remanded to the Los Angeles Superior Court, with each party to bear
   5   its own attorney’s fees and costs.
   6

   7   IT IS SO ORDERED.
   8

   9   Dated: August ____,
                      5    2021                     ______________________
                                                    John A. Kronstadt
  10
                                                    United States District Judge
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
